 



Exhibit 10.nn
AMENDMENT TO
HUBBELL INCORPORATED AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective as of January 1, 2005
          The Hubbell Incorporated Supplemental Executive Retirement Plan (the
“Plan”) is hereby amended effective as of January 1, 2005, as follows:
          1. Section 5.5 Additional Death Benefits is amended in it’s entirely
to read as follows:
“A Participant who is entitled to a Normal Retirement Benefit, Early Retirement
Benefit or Postponed Retirement Benefit under this Plan shall be eligible for
additional death benefits equal to (a) three times (subject to reduction for
Separation from Service prior to age 65) the Participant’s base salary as in
effect at the time of Separation from Service (“Final Base Salary”), declining
at the rate of 5% per year for ten years until the amount of such death benefit
is reduced to one and one-half times Final Base Salary, at which amount it will
remain for the balance of the life of the Participant; plus (b) accidental death
and dismemberment insurance in the amount of $150,000, which amount will remain
unchanged for the Participant’s lifetime.”
          IN WITNESS WHEREOF, Hubbell Incorporated has caused this Amendment to
be executed by its Secretary this 15th day of February 2008.

            HUBBELL INCORPORATED
      By:   /s/Richard. W. Davies         Richard W. Davies        V.P., General
Counsel & Secretary     

         
ATTEST:
  /s/James H. Biggart
 
    

 